             Case 2:20-cv-04082-MAK Document 26 Filed 03/31/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NATIONWIDE PROPERTY AND                             CIVIL ACTION
CASUALTY INSURANCE COMPANY

                       v.                           NO. 20-4082

GANI ISMAKOVIC, et al.


                                             ORDER
        AND NOW, this 3151 day of March 2021, upon considering the parties' cross-Motions for

summary judgment (ECF Doc. Nos. 20 & 22) seeking a declaration as to coverage under an

automobile policy, the Responses (ECF Doc. Nos. 23, 24), and for reasons in the accompanying

Memorandum, it is ORDERED:

        1.      Plaintiffs Motion for summary judgment (ECF Doc. No. 20) is GRANTED

requiring we declare Plaintiff is not contractually obligated to defend the Defendants in the

underlying suit in state court;

       2.       Defendants' Motion for summary judgment (ECF Doc. No. 22) is DENIED; and,

       3.       The Clerk of Court shall close this case.
